Exhibit 10.5

AMENDED AND RESTATED

COLUMBIA BANKING SYSTEM, INC.

401 Plus Plan

Recitals

 

A. Columbia Banking System, Inc. entered into a deferred compensation
arrangement with certain of its directors and a select group of senior
management and highly compensated employees and with the directors and a select
group of senior management and highly compensated employees of entities with
which it is considered a single employer under §§ 414(b) or 414(c) of the U.S.
Internal Revenue Code of 1986, as amended (“Code”). Columbia Banking System,
Inc. and such entities are referred to herein, collectively, as the “Company.”

 

B. Such compensation arrangement was governed by the terms of the 401 Plus Plan,
dated December 8, 2005.

 

C. Columbia Banking System, Inc. amended and restated the Plan in December 2006,
to bring it into compliance with Code § 409A.

 

D. Columbia Banking System, Inc. now wishes to amend and restate the Plan to
ensure that all terms and definitions comply with Code § 409A and final
regulations issued thereunder.

The Company wishes to memorialize in a written plan document the terms of such
arrangement.

Plan

 

I. Purpose of Plan

The Columbia Banking System, Inc. Deferred Compensation Plan (“Plan”) is
intended to provide deferred compensation for the directors and a select group
of senior management or highly compensated employees of the Company.

 

II. Participants

The Plan Administrator (defined in Section XIV), in its sole and absolute
discretion, shall select the individuals who are permitted to participate in the
Plan (“Participants”). The Plan Administrator may only select Participants from
among the directors and the senior management or highly compensated employees of
the Company. No individual shall have a right (whether because of his position
with the Company, his level of compensation or any other reason whatsoever) to
be selected as a Participant.

 

1



--------------------------------------------------------------------------------

III. Election to Defer Compensation

A. Amount Deferred. A Participant may elect to defer a fixed dollar amount of
Covered Compensation (defined in paragraph IV) earned by him for services
performed in a year, which deferred amount shall not exceed fifty percent (50 %)
of base salary and shall not be less than $5,000/year. Notwithstanding anything
in the immediately preceding sentence to the contrary, a Participant may elect
to defer up to one hundred percent (100%) of any bonus awarded for services
performed in a year and up to one hundred percent (100%) of his fees for
services performed in a year as a director of the Company. An election to defer
Covered Compensation earned for services performed in a year shall be
irrevocable, except to the extent provided in the Plan.

B. Deferral Agreement and Notice. An election to defer Covered Compensation
earned by a Participant for services performed in a year shall be made by
delivering to the Company a “Deferral Agreement and Notice” (see Attachment A)
duly signed by the Participant. Such “Deferral Agreement and Notice” shall set
forth the percentage or fixed dollar amount of Covered Compensation that the
Participant wishes to defer. A Participant may only defer Covered Compensation
earned by him for services performed in a year if he delivers to the Company a
“Deferral Agreement and Notice” electing to defer such Covered Compensation in
December of the year immediately preceding the year. In the case of the first
year in which an individual is selected to be a Participant, he may make an
initial election to defer Covered Compensation paid for services performed after
the election in the year by delivering to the Company a “Deferral Agreement and
Notice” at least thirty (30) after being selected.

 

IV. Covered Compensation

As used herein, “Covered Compensation” means all cash compensation (including,
but not limited to annual salary, bonuses, fees or retainers) earned by an
employee or director of the Company for services performed, in such capacity,
for the Company.

 

V. Deferred Compensation Accounts and Funding

A. Deferred Compensation Account. The Company shall credit amounts deferred by a
Participant under Section III of this Plan by an entry to an account that shall
be maintained for such Participant on its books and records. Such account shall
be called the “Deferred Compensation Account” (“DCA”). In addition, the Company
shall credit interest to the DCA, as provided in Section VI.

B. Plan Un-funded. The Plan is intended to be un-funded for federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time. All monies used to pay amounts
credited to the DCA maintained for a Participant shall come from the general
funds of the Company.

 

2



--------------------------------------------------------------------------------

A Participant is an unsecured general creditor of the Company with respect to a
DCA maintained for the Participant and shall have no interest, rights or
priority in any specific assets of the Company by reason of this Plan. The
Company shall not be required to transfer monies to a separate account, create a
separate fund, purchase life insurance or annuity contracts, or make other
arrangements to fund its liabilities with respect to a DCA maintained for a
Participant or any other obligations it may have under the Plan.

C. Informal Funding. If the Company, in its sole and absolute discretion,
chooses to transfer monies to a separate account, create a separate fund,
purchase life insurance or annuity contracts, or make other arrangements to fund
its liabilities with respect to a DCA maintained for a Participant or any other
obligations it may have under the Plan, then any such separate account, separate
fund, life insurance or annuity contracts, or other arrangements shall remain
solely the asset of the Company, subject to the claims of its unsecured general
creditors; and a Participant shall have no interest, rights or priority therein,
except as an unsecured general creditor of the Company.

 

VI. Interest Credits to the Deferred Compensation Account

A. Interest Crediting Rate. At the time of adoption of the Plan, the agreed upon
interest rate shall be equal to the three month LIBOR rate plus 3.58%. The Plan
Administrator shall annually review the calculation of the rate of interest that
will be applied to DCAs (the “Interest Crediting Rate”) for appropriateness. The
Interest Crediting Rate shall be adjusted quarterly for fluctuations in the
three-month LIBOR rate. Plan participants will be notified of any adjustments to
the Interest Crediting Rate.

B. Crediting Interest to DCA. On the last date of each month, the DCA maintained
for each Participant shall be credited with an amount equal to the product of
(i) one-twelfth (1/12th) of the Interest Crediting Rate for the quarter in which
such month occurs, times (ii) the average balance in the DCA for that month. The
amount so credited shall be treated as a part of the credit balance of the DCA
for all purposes of this Plan. As used herein, the average balance in a DCA for
a month shall be equal to the quotient determined by dividing (i) the sum of the
credit balance in the DCA at the close of business each day in the calendar
month, by (ii) the number of days in such month.

 

VII. Plan Distributions

A. Definitions. As used herein, the following capitalized terms shall have the
meanings given below:

1. “Designated Beneficiary” means (i) a person that Participant designates on
the “Designated Beneficiary Notice” (see Attachment B) as the person entitled to
receive, upon Participant’s death, the distributions that would otherwise be
made under the Plan to Participant, or (ii) in the absence of a person so
designated by Participant, Participant’s estate.

 

3



--------------------------------------------------------------------------------

2. “Disabled” means that (i) Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

3. “Retire” means Participant’s Separation from Service with the Company, but
only if, at the time of such separation, Participant has satisfied all of the
following conditions: (i) Participant has attained the age of fifty-five (55),
and (ii) Participant has completed ten (10) years of service as a director
and/or employee of the Company. For purposes of the immediately preceding
sentence, a Participant shall be credited with one (1) year of service for each
twelve (12) month period of continuous service as a director and/or employee of
the Company.

4. “Separation from Service” shall have the meaning given to such timer in
Treas. Reg. 1.409A-1(h).

B. Distribution Election Notice. At the time a Participant first makes an
election to defer Covered Compensation, he shall deliver to the Company a signed
“Distribution Election Notice” (see Attachment C) in which he shall elect to
receive distributions of the credit balance in his DCA in the form of either a
single lump-sum payment or monthly installment payments over a period not to
exceed one hundred twenty (120) months. A Participant may change such election
from time to time, subject to satisfaction of each and every one of the
following conditions:

 

  (i) The change shall not take effect until at least twelve (12) months after
the date on which the change is made;

 

  (ii) All payments affected by the change must be deferred for a period of not
less than five (5) years from the date such payments would otherwise have been
made (or in the case of an installment payment five (5) years from the date the
first amount was scheduled to be paid); and

 

  (iii) In the case of a payment at a specified time or pursuant to a fixed
schedule, the change cannot be made less than twelve (12) months prior to the
date of the first scheduled payment.

C. Distributions Upon Retirement or Disability. The Company shall distribute the
credit balance in a DCA maintained for a Participant at the time he Retires or
becomes Disabled as either a single lump-sum or monthly installment payments, as
elected by the Participant. If the Participant has elected a single lump-sum
distribution, such distribution shall be made within ninety (90) days after the
date that he Retires or becomes Disabled. If the Participant has elected monthly
installment payments, such distribution shall be made on the first day of each
month, beginning with the first day of

 

4



--------------------------------------------------------------------------------

the third month following the month in which he Retires or becomes Disabled and
continuing until the full amount of the DCA maintained for him has been
distributed. Until such DCA has been distributed in full, interest shall
continue to be credited to the DCA, as provided in Section VI. The monthly
installment payments shall be in as nearly equal amounts as possible.
Notwithstanding any contrary provisions of the Plan, if Participant dies after
monthly installment payments of the credit balance in the DCA maintained for him
have begun, then the remaining credit balance in the DCA shall be distributed to
his Designated Beneficiary in a single lump-sum within thirty (30) days after
the Participant’s death.

D. Lump Sum Distributions Upon Separation From Service Other Than Because of
Retirement, Upon Death or if DCA is Less Than Specified Amount. Notwithstanding
a Participant’s election to receive a distribution of the credit balance in the
DCA maintained for him in the form of monthly installment payments, such credit
balance shall be distributed to the Participant or, in the case of clause
(ii) below, his Designated Beneficiary, in a single lump-sum within ninety
(90) days after the occurrence of any of the following events:

(i) Participant experiences a Separation from Service the Company for any reason
other than because he Retires or is Disabled;

(ii) Participant dies; or

(iii) , After Participant monthly installment payments have begun or are
required to begin hereunder, the credit balance of the DCA maintained for him
does not exceed the “applicable dollar amount” (as defined in Code
§ 402(g)(1)(B)) then in effect, provided that such distribution results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under single nonqualified deferred compensation plan under Treas Reg.
§ 1.409A-1(c)(2).

E. Required Delay in Payments to Specified Employees. If Participant is a
“specified employee” within the meaning of Treas. Reg.§ 1.409A-1(i), then
notwithstanding any contrary provisions of the Plan, any amounts payable to the
Participant under the Plan on account of a Separation from Service for any
reason that could cause the Participant to be subject to the gross income
inclusion, interest and additional tax provisions of Code § 409A(a)(1) shall not
be paid until after the end of the sixth calendar month beginning after such
Separation from Service (the “Suspension Period”). Within fourteen (14) calendar
days after the end of the Suspension Period, the Company shall pay Participant a
lump sum payment in cash equal to any payments delayed because of the preceding
sentence. Thereafter, Participant shall receive any remaining payments under the
Plan as if this paragraph E of Section VIII were a not a part of the Plan.

 

5



--------------------------------------------------------------------------------

VIII. Change of Control

In the event of a “change in control” of the Company, the Company may, in its
sole discretion, establish, on or before the effective date of such change in
control, a trust or trusts (“Trust”) to which the Company shall transfer assets
in an amount sufficient to satisfy its obligations under the Plan. Such Trust
shall comply with applicable Treasury regulations and rulings in order to
qualify as a “rabbi trust.” The principal of the Trust, and any earnings
thereon, shall be held separate and apart from the other assets of the Company
and used to discharge of the Company’s obligations under the Plan; provided,
however, that such principal and earnings shall continue to be subject to, and
may also be used to satisfy, the claims of the unsecured general creditors of
the Company. The term “change in control” shall mean the occurrence of (i) a
merger or consolidation in which the Company is not the continuing or surviving
entity or pursuant to which the issued and outstanding shares of common stock of
the Company are converted into cash, securities or other property, other than a
merger of the Company in which the holders of issued and outstanding shares of
the common stock of the Company immediately prior to the merger have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, (ii) the acquisition of shares of the
Company’s issued and outstanding common stock in a single or a series of related
transactions, if immediately thereafter persons who owned shares of such common
stock immediately before such acquisition do not own more than fifty percent
(50%) of the combined voting power of the Company immediately after such
acquisition, or (iii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company.

 

IX. Effect on Other Company Benefit Plans

Nothing contained in this Agreement shall affect the right of a Participant to
participate in or, be covered by, any other qualified or nonqualified pension,
profit sharing, bonus, supplemental compensation or fringe benefit plans
maintained by the Company.

 

X. Assignment or Pledge

Except to the extent required by law, a Participant’s rights to any amounts
credited to a DCA maintained for the Participant, or to receive any payments
under the Plan (i) may not be sold, exchanged, transferred, assigned, pledged,
hypothecated, encumbered or otherwise conveyed by the Participant, (ii) shall
not be subject to levy or seizure for the payments of any debts, liabilities or
obligations of the Participant (including, without limitation, judgments
against, and child support, alimony or separate maintenance obligations of, the
Participant), and (iii) shall not be transferable in the event of the bankruptcy
or insolvency of the Participant, to the fullest extent permitted by law.

 

XI. Employment

This Plan shall not (i) expand or restrict any rights or obligations created
under an employment agreement by and between the Company and a Participant,
(ii) create specific employment rights in a Participant, (iii) limit the right
of the Company to terminate a Participant’s services or employment with the
Company at any time and for any reason whatsoever, or (iv) limit the right of a
Participant to terminate his services or employment with the Company at any time
and for any reason whatsoever.

 

6



--------------------------------------------------------------------------------

XII. Applicable State Law

This Plan shall be construed and interpreted in accordance with the laws of the
State of Washington

 

XIII. Amendment and Termination of Plan

A. General. The Company shall have the right, in its sole and absolute
discretion, to amend or to terminate the Plan at any time; provided, however,
that any such amendment or termination shall not reduce the credit balance in a
Participant’s DCA at the time of the amendment or termination or affect the
Company’s obligation to distribute to Participant the amount of such credit
balance under the terms of the Plan in effect immediately before such amendment
or termination. In the event the Plan is terminated, no additional Covered
Compensation shall be deferred.

B. Election to Distribute on Termination. Notwithstanding any contrary
provisions contained herein, at any time after the Company terminates the Plan,
it may, in its sole and absolute discretion, distribute the credit balance in a
Participant’s DCA, provided that

 

  (i) The termination and liquidation does not occur proximate in time to a
downturn in the financial health of the Company;

 

  (ii) The Company terminates and liquidates all agreements, methods, programs
and other arrangements sponsored by the Company that would be aggregated with
any terminated and liquidated agreements, methods, programs and other
arrangements under Treas. Reg. § 1.409A-1(c) if the same Participant had
deferrals of compensation under all of the agreements, methods, programs and
other arrangements that are terminated and liquidated;

 

  (iii) No payments in liquidation of the Plan are made within twelve
(12) months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan, other than payments that would be payable
under the terms of the Plan if the action to terminate and liquidate the Plan
had not occurred;

 

  (iv) All payment are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and

 

  (v) The Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Treas. Reg. § 1.409A-1(c), if the same
Participant participated in both plans, at any time within three (3) years
following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan.

 

7



--------------------------------------------------------------------------------

XIV. Miscellaneous

A. Plan Administrator. The Plan shall be administered by the board of directors
of the Company (“Board”) or a committee appointed by the Board that shall
consist of at least three (3), but less than all, members of the Board. In its
sole and absolute discretion, the Board may, from time to time, change the
composition of a committee appointed by it to administer the Plan or dismiss
such committee and assume sole responsibility for administering the Plan. The
person administering the Plan, as provided in this Section XIV, shall be
referred to as the “Plan Administrator.” The Plan Administrator may employ such
advisors and delegate to other persons such responsibilities relating to the
Plan as it deems necessary or advisable.

B. Interpretation of Plan. The Plan Administrator shall have the sole and
absolute discretion to interpret the Plan and any agreements entered into in
connection therewith, and its interpretation shall be final and binding on all
persons. In addition, the Plan Administrator may supply such missing terms to
the Plan as it deems reasonably necessary to carry out is purpose.

C. Relationship of Participant, Plan and Company. Nothing contained in this Plan
shall be deemed to create a trust relationship between or among a Participant,
the Company and the Plan.

D. Statements. Statements detailing a participant’s contributions to the 401
Plus Plan will be provided on a yearly basis beginning after the first quarter
subsequent to implementation of this Plan.

E. Unforeseeable Emergency. The Plan is intended to help Participant’s put aside
money for their retirement. However, a distribution may be made to a Participant
from his DCA if he experiences an Unforeseeable Emergency. As used herein, the
term “Unforeseeable Emergency” means (i) a sever financial hardship resulting
from an illness or accident suffered by him, his spouse, his Designated
Beneficiary or his dependent (as defined in Code § 152, but without regard to
Code §§ 152(b)(1), (b)2) and (d)(1)(B)); (ii) loss of his property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond his control. Distributions hereunder
because of an Unforeseeable Emergency shall be limited to the amount reasonably
necessary to satisfy the emergency need (and may include amounts necessary to
pay any Federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution). Determination of the amount
reasonably necessary to satisfy the emergency need must take into account any
additional compensation that is available from the cancellation of the
Participant’s deferral election under the Plan because of a payment due to an
Unforeseeable Emergency. The Plan Administrator shall have the absolute right
and discretion to determine whether or not to make a distribution to a
Participant because of an Unforeseeable Emergency, and its

 

8



--------------------------------------------------------------------------------

determination in this regard shall be final and binding on all parties. Upon a
determination by the Plan Administrator that a distribution should be made to a
Participant hereunder because of an Unforeseeable Emergency, the Participant’s
deferral election hereunder shall be cancelled, and not merely postponed or
otherwise delayed, for such period of time as the Plan Administrator determines
is reasonably necessary to meet the emergency need and any later deferral
election will be subject to the provisions governing an initial deferral
election under Treas. Reg. § 1.409A-2(a). This paragraph E of Section XIV is
intended to comply with the provisions of Treas. Reg. §§ 1.409A-3(i)(3) and
(j)(4)(viii) and shall be interpreted accordingly.

F. Use of Certain Terms. As required by the context, (i) masculine, feminine and
neuter nouns used in the Plan may be substituted for nouns of another gender,
and (ii) singular and plural nouns and verbs used in the Plan may be substituted
for nouns or verbs of another number. All references in the Plan to “year” shall
be deemed a reference to the calendar year, except for purposes of paragraph A.3
of Section VII or as otherwise required by the context.

G. Code § 409A. This Plan is intended to comply with, and shall be interpreted
and administered in a manner consistent with, Code § 409A and regulations issued
thereunder.

 

XV. 401(k) Make-up Contributions.

A. General. At such times as the Company makes nonelective contributions and/or
matching contributions with respect to a year (“Plan Year”) of the qualified
401(k) plan adopted, sponsored or maintained by it for the benefit of its
employees, it shall credit to the DCA of each Participant an amount equal to the
excess of (i) the amount that it would have contributed on behalf of the
Participant to the qualified 401(k) plan as a non-elective contribution and/or
matching contribution for such Plan Year, if the Participant had not elected to
defer compensation under the Plan (“Maximum Contribution”), over (ii) the amount
that it in fact contributes on behalf of the Participant to the qualified 401(k)
plan as a non-elective contribution and/or matching contribution for such Plan
Year.

B. Maximum Contribution. For purposes of this Section XV, the Maximum
Contribution shall be determined by assuming that:

(i) The Participant does not elect to defer compensation under the Plan;

(ii) The compensation that the Participant in fact defers under the Plan is
instead paid to Participant in the Plan Year; and

(iii) After giving effect to clauses (i) and (ii) above, Participant elects to
make the maximum elective deferrals that he or she is permitted to make under
the Plan for the Plan Year (including “catch-up” contributions under Code
§ 414(v)).

 

9



--------------------------------------------------------------------------------

C. Limitation. Paragraph A of this Section XV shall not apply in the case of
matching contributions, unless Participant makes the maximum elective deferrals
that he or she is in fact permitted to make under the Plan for the Plan Year.

D. Application of Other Provisions. Amounts credited to the DCA of a Participant
under paragraph A of this Section XV shall be treated as, and subject to the
provisions of the Plan in the same manner as, amounts credited to the DCA of a
Participant under paragraph A of Section V (including, without limitation, for
purposes of crediting interest at the Interest Crediting Rate).

Date: April 24, 2009

 

By:  

/s/

 

 

Its:   Corporate Secretary

 

10



--------------------------------------------------------------------------------

ATTACHMENT A

COLUMBIA BANKING SYSTEM, INC.

401K PLUS PLAN

DEFERRAL AGREEMENT AND NOTICE

FOR CALENDAR YEAR 2009

The undersigned, a Participant in the Columbia Banking System, Inc. 401k Plus
Plan (“Plan”), hereby irrevocably elects to defer the following Covered
Compensation for the calendar year 2009 under the terms and conditions of the
Plan:

 

$                 per pay period (not to exceed 50% of my 2009 salary or to be
less than $5,000 per year)             %    (up to 100%) of my bonus earned for
services rendered in 2009 that is paid in 2010             % (up to 100%) of my
fees earned for services performed in 2009 as a director of the Company

The Participant agrees to be bound by all terms and conditions of the Plan. The
Participant acknowledges that he has been provided a copy of the Plan. The
Participant should seek advice from his own tax and legal advisors concerning
any provisions of the Plan that he does not understand and concerning the tax
and other consequences of his participation in the Plan. Company does not
guarantee a particular tax results to the Participant from participation in the
Plan.

Capitalized terms not otherwise defined herein have the meaning given to those
terms in the Plan.

 

 

   

 

Participant     Date

 

    Print Name    

 

1



--------------------------------------------------------------------------------

ATTACHMENT B

COLUMBIA BANKING SYSTEM, INC.

401 PLUS PLAN

BENEFICIARY DESIGNATION

 

I. PRIMARY DESIGNATED BENEFICIARY

 

  A. Individual (s) as a Primary Designated Beneficiary

(Please indicate the percentage for each beneficiary.)

 

Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)  

 

  B. Estate as a Primary Designated Beneficiary

The primary designated beneficiary is my estate.

 

  C. Trust as a Primary Designated Beneficiary

 

Name of the Trust:  

 

  Execution Date of the Trust:  

         

  /  

         

  /  

             

    Name of the Trustee:  

 

 

 

1



--------------------------------------------------------------------------------

II. SECONDARY (CONTINGENT) DESIGNATED BENEFICIARY

 

  A. Individual (s) as a Secondary (Contingent) Designated Beneficiary

(Please indicate the percentage for each beneficiary.)

 

Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)   Name   

 

   Relationship   

 

  /           % Address:   

 

   (Street)       (City)    (State)      (Zip)  

 

  B. Estate as a Secondary (Contingent) Designated Beneficiary

The secondary (contingent) designated beneficiary is my estate.

 

  C. Trust as a Secondary (Contingent) Designated Beneficiary

 

Name of the Trust:  

 

  Execution Date of the Trust:  

         

  /  

         

  /  

             

    Name of the Trustee:  

 

 

All sums payable under this Beneficiary Designation by reason of my death shall
be paid to the Primary Designated Beneficiary(ies) if he survives me, and if he
does not survive me, then such sums shall be paid to the Secondary (Contingent)
Beneficiary(ies). Notwithstanding the immediately preceding sentence, if there
is more than one Primary Designated Beneficiary and one or more of them survive
me, then the share of such sums that would otherwise be paid to a Primary
Designated Beneficiary who does not survive me shall instead be paid in equal
shares to the Primary Designated Beneficiary(ies) who do survive me, and not to
the Secondary (Contingent) Beneficiary(ies).

This Beneficiary Designation is valid until the Participant notifies the Company
in writing of a change.

 

 

   

 

Participant     Date

 

2



--------------------------------------------------------------------------------

ATTACHMENT C

COLUMBIA BANKING SYSTEM, INC.

401 PLUS PLAN

DISTRIBUTION ELECTION NOTICE

A PARTICIPANT MUST SUBMIT A DISTRIBUTION ELECTION NOTICE WHEN HE FIRST BECOMES A
PARTICIPANT IN THE PLAN, AND DOES NOT NEED TO RESUBMIT A NEW DISTRIBUTION
ELECTION NOTICE UNLESS HE WISHES TO CHANGE A PRIOR DISTRIBUTION ELECTION.

This is an:

 

  ¨ Initial distribution election (Check this box if you have never filed a
prior Distribution Election Notice)

 

  ¨ Change in my distribution election (Check this box if you filed a prior
Distribution Election Notice)

Pursuant to the provisions of the Columbia Banking System, Inc. 401k Plus Plan,
I hereby elect to have any amounts credited to my Deferred Compensation Account
distributed to me as designated below:

 

¨    Single lump sum within ninety (90) days following the termination of my
employment. ¨    In equal monthly installments paid over              months
(insert number of months, not to exceed 120).

This distribution election applies to both prior and future deferrals of
compensation by me, and to all other amounts credited to my Deferred
Compensation Account.

I understand that I cannot change my distribution election under the Plan unless
all of the following conditions are satisfied:

 

  (i) The change shall not take effect until at least twelve (12) months after
the date on which the change is made;

 

  (ii) All payments affected by the change must be deferred for a period of not
less than five (5) years from the date such payments would otherwise have been
made (or in the case of an installment payment five (5) years from the date the
first amount was scheduled to be paid); and

 

1



--------------------------------------------------------------------------------

  (iii) In the case of a payment at a specified time or pursuant to a fixed
schedule, the change cannot be made less than twelve (12) months prior to the
date of the first scheduled payment.

Subject to the foregoing, the last dated Distribution Election Notice shall
supersede all prior Distribution Election Notices.

 

 

   

 

Participant     Date

 

    Print Name    

 

2